—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in St. Lawrence County) to review a determination of respondent Superintendent of Riverview Correctional Facility which found petitioner guilty of violating a prison disciplinary rule.
Following a tier II disciplinary hearing, petitioner was found guilty of refusing to obey a direct order. The misbehavior report stated that, on May 15, 1998, a correction officer saw petitioner receive some papers from another inmate. After petitioner refused a request to hand over the papers, the correction officer then gave petitioner a direct order to do so, which petitioner also refused. In our view, the clear and detailed misbehavior report, combined with the correction officer’s testimony, constitutes substantial evidence supporting the finding of guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). Petitioner’s denial that he violated the rule merely presented a credibility issue for resolution by the Hearing Officer (see, Matter of Flowers v Barkley, 244 AD2d 682, 683).
Cardona, P. J., Mercure, Crew III and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.